Title: Thomas Jefferson to Alexander J. Dallas, 26 February 1816
From: Jefferson, Thomas
To: Dallas, Alexander James


          
            Dear Sir
            Monticello Feb. 26. 16.
          
          When the law past laying a direct tax, & established the offices of Assessor & Collector, as it appeared that the first of these officers would be of extreme importance to the landholders, whose property would be taxed very much at his will, I consulted such principal men of our district as I was able to see, and there was but one opinion on the subject. all agreed they would rather trust to the good sense, practical knolege of values, and immoveable integrity of mr Peter Minor of this county than to any other person. I sollicited his appointment therefore; but the President & Secretary of the Treasury had before fixed on my son in law Thomas M. Randolph for Collector, and the principle of geographical distribution then required the Assessor to be named in another county. of this their intention in favor of mr Randolph I had not had the least intimation. my grandson Th: J. Randolph, who succeeded his father as Collector is about to resign the office; and as I raised the expectations of mr Minor to the other office before (for he had never thought of it, nor knew of my solliciting it until I had done it) I feel the obligation, now that there is an opportunity of an equivalent appointment, of asking it for him. the geographical argument is now in his favor, and I am perfectly safe in affirming there is not a man who knows him, and who will say there is in the whole district one fitter for it in every qualification of ability, morals, or public confidence. he is personally known to the Secretary of state, and by character, if not personally to the President. if I believed there was a safer or fitter man in the district to recieve this public trust, nothing would have induced me to make this unsollicited proposition.
          I salute you with friendship and respect.
          Th: Jefferson
        